Citation Nr: 1632816	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  15-42 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder, not otherwise specified.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).    


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to October 1944.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida. 

The United States Court of Appeals for Veterans Claims (Court) has determined that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In this case, private medical opinions submitted by the Veteran in July 2013 and May 2015 indicate that the Veteran is unable to work due to the severity of his depressive symptoms.  As such, the Board finds that the issue of entitlement to a TDIU has been raised by the record and is part and parcel of the Veteran's appeal for a higher initial evaluation for his service-connected depressive disorder, not otherwise specified.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Entitlement to a TDIU has thus been listed on the title page of this decision.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his appeal for a higher initial rating for service-connected depressive disorder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran was last afforded a VA examination for his major depressive disorder, not otherwise specified, in June 2011.  At that time, the examiner found that the Veteran did not suffer from total occupational and social impairment due to mental disorder signs and symptoms.  In July 2013, the Veteran submitted a private medical opinion of Dr. C. K., which stated, "it appears more likely than not that the severity of [the Veteran's] depressive symptoms would render him incapable of performing any type of employment."  In a May 2015 opinion, Dr. C. K. opined that the Veteran's symptoms of obsessive behaviors, illogical speech, depression and panic, suicidal ideation, and the inability to control impulses rendered him unable to function in all social and work areas.  These statements by Dr. C. K. indicate that the Veteran's psychiatric condition may have worsened since his last VA examination.  Thus, the duty to conduct a contemporaneous examination has been triggered.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record.  However, it has not been adjudicated by the AOJ.  Thus, a remand to afford the Veteran initial consideration by the AOJ is warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran has not been provided a VCAA notice letter with respect to his TDIU claim and should be provided such upon remand.  The Board also finds that the Veteran's claim for a TDIU is inextricably intertwined with the appeal for an initial rating greater than 30 percent for major depressive disorder, not otherwise specified.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, the Board must defer adjudication of the Veteran's TDIU claim at this time. 

Finally, as the Veteran's claims file is being returned to the RO, it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with VCAA notice as to the issue of entitlement to a TDIU due to service-connected disability.

2.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA.  

3.  Obtain and associate with the claims file all outstanding VA treatment records for the Veteran's major depressive disorder, to include records from the Lake Baldwin Community Based Outpatient Clinic dated from September 2015 to the present.  All efforts to obtain these records must be documented in the Veteran's claims file.

4.  The RO should then schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder and all pertinent records, including this remand, should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational, social, and functional impairment caused by his major depressive disorder. 

The examiner should also elicit a work and education history from the Veteran and ask him to describe the impact of his major depressive disorder on his ability to work.  The examiner should provide an opinion as to the functional impact that the Veteran's service-connected major depressive disorder has on his ability to maintain substantially gainful employment.  The examiner is advised that advancing age must be disregarded when determining whether a Veteran is currently unemployable.

The examiner is requested to provide a complete rationale for his or her opinion based on his or her clinical experience, medical expertise, and established medical principles.

5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the actions are deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completion of the foregoing, the RO should readjudicate the issue on appeal of entitlement to a higher initial rating for depressive disorder, as well as adjudicate in the first instance the Veteran's claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




